se te pp 2a ty department of the treasury internal_revenue_service washington d c tax exempt ano vernment entities division may uniform issue list xxxxx xxxxx xxxxx legend taxpayer a xxxxx ira x xxxxx certificate of deposit y xxxxx financial_institution d xxxxx individual b xxxxx regular savings account xxxxx christmas club account xxxxx ira savings account xxxxx amount n xxxxx amount o xxxxx amount p xxxxx xxxxx page amount q xxxxx amount r xxxxx date xxxxx date xxxxx dear xxxxxx this is in response to a letter dated date submitted on your behalf by financial_institution d as supplemented by correspondence dated january and and date requesting a letter_ruling waiving the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations in support of the above request are submitted under penalties of perjury taxpayer a age represents that on date he received a distribution of amount n from his individual_retirement_arrangement ira x maintained by financial_institution d and that he intended to roll over amount r a portion of amount n into another ira taxpayer a asserts that he failed to roll over amount r into another ira due to error by individual b of financial_institution d he further asserts that amount r has not been used for any purpose taxpayer a maintained ira x in the form of certificate of deposit y certificate of deposit y subject_to automatic renewal was a 36-month certificate with a fixed interest rate as of its maturity_date certificate of deposit y had an account value of amount n taxpayer a maintains a 60-month certificate of deposit in another ira at financial_institution d which is not the subject of this ruling_request on date three days following the maturity_date of certificate of deposit y his spouse accompanied him to taxpayer a went to financial_institution d financial_institution d to assist him with transactions he intended to complete they met with individual b a member service representative taxpayer a represents that he requested that amount o a portion of amount n be distributed to him as follows percent of amount o withheld for federal_income_tax purposes amount p transferred to a regular savings account taxpayer a held jointly with his spouse regular savings account at financial_institution d and amount q the remainder of amount o distributed to him by check taxpayer a represents that individual b processed amount o of ira x in accordance with taxpayer a’s instructions xxxxx page taxpayer a represents that upon completion of the processing of amount o individual b requested instructions from him as to the handling of the remaining funds amount r in the ira taxpayer a represents that he informed individual b that he was looking for the best interest rate possible for the investment of amount r and that individual b in turn informed him that the best interest rate being offered at financial_institution d at that time was being earned in the christmas club copies of receipts taxpayer a received on date from financial_institution d which were submitted with this request show by the time sequence of being printed that individual b did complete the transactions regarding the disposition of amount o prior to initiating any transaction as to amount r amount r remained in taxpayer's christmas club account until date which was more than days after the distribution of amount r from ira x on date amount r was transferred from taxpayer a’s christmas club account to taxpayer a's regular savings account taxpayer a represents that he did not realize that amount r was not in an ira until he noticed the large increase in his regular savings account and contacted the manager of financial_institution d about the increase a letter from financial_institution d addressed to the internal_revenue_service confirms that on date individual b misunderstood taxpayer a’s intent to roll over amount r and or committed errors while transacting amount r which resulted in amount r being deposited into a non-ira product based on the above facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount r from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual xxxxx page ii receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover of amount r distributed from ira x was due to error by individual b an employee of financial_institution d therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount r from ira x taxpayer a is granted a period of days from the issuance of this ruling letter xxxxx page zvirvs ove to contribute amount r into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount r will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of any dividends earned on amount r while it was not invested in an ira no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling assumes that ira x satisfied the qualification requirements of sec_408 of the code at all times relevant to this transaction this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact xxxxx d xxxxx by telephone pincite-xxxx please address all correspondence to se t ep ra t4 sincerely yours f y f a ty cl a22 aavrt laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
